In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00265-CR



          PATRICK JEROID JONES, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 102nd District Court
                 Bowie County, Texas
             Trial Court No. 10F0703-102




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                 MEMORANDUM OPINION
       In 2011, Patrick Jeroid Jones was convicted of tampering with a witness. On November 4,

2019, Jones filed a motion seeking the entry of a nunc pro tunc judgment. On November 20, 2019,

the trial court entered an order denying Jones’s motion, and on December 16, 2019, Jones filed a

notice of appeal attempting to appeal from the trial court’s November 20 order.

       In Texas, a party may appeal only when the Texas Legislature has authorized an appeal.

Galitz v. State, 617 S.W.2d 949, 951 (Tex. Crim. App. 1981). When the Legislature passes

legislation granting a right of appeal, in addition to granting its citizens that substantive right, it

also grants the appellate courts of this State jurisdiction to hear such appeals. In the absence of

such authorizing legislation, appellate courts are without jurisdiction and have no authority to act.

In the criminal context, the Texas Legislature has authorized appeals from written judgments of

conviction and a few orders deemed appealable. See Gutierrez v. State, 307 S.W.3d 318, 321 (Tex.

Crim. App. 2010). The trial court’s order denying Jones’s motion for entry of a nunc pro tunc

judgment is not an order from which the Texas Legislature has authorized an appeal. Shelby v.

State, No. 06-15-00189-CR, 2016 WL 350516, at *1 (Tex. App.—Texarkana Jan. 29, 2016, no

pet.) (mem. op., not designated for publication). In the absence of such an authorization, we are

without jurisdiction to hear the appeal.

       By letter dated January 27, 2020, we informed Jones of this jurisdictional issue. Jones did

not respond to our letter.




                                                  2
       Because the trial court’s November 20 order denying Jones’s motion for entry of a nunc

pro tunc judgment is not an appealable order, we lack jurisdiction over this appeal. Consequently,

we dismiss the appeal for want of jurisdiction.



                                             Josh R. Morriss, III
                                             Chief Justice

Date Submitted:       February 26, 2020
Date Decided:         February 27, 2020

Do Not Publish




                                                  3